BLANCHARD, J.
There is nothing in the record on this appeal to show what particular items of the bill of costs the defendant objected to when the bill was before the clerk of the court for taxation. The affidavit of the defendant’s attorney, made after the bill was taxed, indicates only that a general objection to the taxation of any *613costs was interposed. There is no statement of the grounds of objection. The record should show what items in the bill were objected to, and the grounds thereof, in respect to each item objected to. Lotti v. Krakaner, I Civ. Proc. R. 312; Comly v. Mayor, 1 Civ. Proc. R. 306, 317; Matthews v. Matthews (Sup.) 1 N. Y. Supp. 222.
The order denying defendant’s motion for relaxation of costs is affirmed, with costs and disbursements. All concur.